                                                               Case 2:18-cv-00412-APG-BNW Document 54
                                                                                                   53 Filed 06/08/20
                                                                                                            06/04/20 Page 1 of 3



                                                           1   Christopher R. Miltenberger
                                                               Nevada Bar No. 10153
                                                           2   GREENBERG TRAURIG, LLP
                                                               10845 Griffith Peak Drive, Suite 600
                                                           3   Las Vegas, Nevada 89135
                                                               Telephone: (702) 792-3773
                                                           4   Facsimile: (702) 792-9002
                                                               Email: miltenbergerc@gtlaw.com
                                                           5
                                                               Jeffrey P. Dunning
                                                           6   Pro Hac Vice
                                                               GREENBERG TRAURIG, LLP
                                                           7   77 West Wacker Drive, Suite 3100
                                                               Chicago, IL 60601
                                                           8   Telephone: (312) 456-6612
                                                               Facsimile: (312) 899-0351
                                                           9   Email: dunningj@gtlaw.com
                                                          10   Counsel for Defendant PHWLV, LLC
                                                          11                                    UNITED STATES DISTRICT COURT
                                                          12                                        DISTRICT OF NEVADA
GREENBERG TRAURIG, LLP
                   10845 Griffith Peak Drive, Suite 600




                                                          13    Aladdin’s Eatery Systems, Inc., an Ohio         Case No. 2:18-cv-00412 APG-GWF
                       Telephone: (702) 792-3773
                       Facsimile: (702) 792-9002
                        Las Vegas, Nevada 89135




                                                                corporation,
                                                          14                                                    STIPULATION AND [PROPOSED]
                                                                                   Plaintiff,                   ORDER TO EXTEND DEADLINE FOR
                                                          15    v.                                              DEFENDANT PHWLV, LLC TO
                                                                                                                RESPOND TO AMENDED
                                                          16    PHWLV, LLC a Nevada limited liability           COMPLAINT FOR DECLARATORY
                                                                company; and OPBIZ, LLC, Nevada                 JUDGMENT [ECF 31]
                                                          17    limited liability company,
                                                                                                                (Second Request)
                                                          18                       Defendants.
                                                          19

                                                          20           Pursuant to LR IA 6-1, LR IA 6-2, and LR 7-1, Defendant PHWLV, LLC (“PHWLV”)
                                                          21   and Plaintiff Aladdin’s Eatery Systems, Inc. (“Plaintiff”), by and through their respective
                                                          22   counsel, hereby stipulate and agree to extend the deadline for Defendant PHWLV to plead or
                                                          23   otherwise respond to Plaintiff’s Amended Complaint for Declaratory Judgment (Doc. #31)
                                                          24   (“Amended Complaint”) until July 6, 2020, and request that the Court enter an Order approving
                                                          25   the same. This is the parties’ second request for an extension of the deadline to respond to the
                                                          26   Amended Complaint since the entry of the Court’s Order on PHWLV’s Motion to Dismiss
                                                          27   Amended Complaint on April 20, 2020 (Doc. #48).
                                                          28                                              Page 1 of 3
                                                               ACTIVE 50802017v2
                                                               Case 2:18-cv-00412-APG-BNW Document 54
                                                                                                   53 Filed 06/08/20
                                                                                                            06/04/20 Page 2 of 3



                                                           1           On March 22, 2019, the Court entered an Order (Doc. #30) granting PHWLV’s Motion to
                                                           2   Dismiss Plaintiff’s Complaint Pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(6) (Doc. #21), and
                                                           3   providing Plaintiff until April 12, 2019 to file an Amended Complaint.
                                                           4           On April 12, 2019, Plaintiff timely filed its Amended Complaint (Doc. #31).
                                                           5           On June 10, 2019, PHWLV filed a Motion to Dismiss the Amended Complaint (Doc.
                                                           6   #40), which motion was thereafter fully briefed by the parties.
                                                           7           On April 20, 2020, the Court entered an Order (Doc. #48) denying PHWLV’s Motion to
                                                           8   Dismiss Amended Complaint. On April 29, 2020, the Court entered an Order (Doc. #52)
                                                           9   approving the parties’ stipulation to extend the time for PHWLV to respond to Plaintiff’s
                                                          10   Amended Complaint to June 4, 2020, in light of ongoing settlement discussions.
                                                          11           The parties’ settlement discussions are still ongoing. As a result, PHWLV has requested
                                                          12   an additional extension until July 6, 2020 to enable the parties to continue to pursue a potential
GREENBERG TRAURIG, LLP
                   10845 Griffith Peak Drive, Suite 600




                                                          13   settlement. This is PHWLV’s second request for an extension of its deadline to respond to the
                       Telephone: (702) 792-3773
                       Facsimile: (702) 792-9002
                        Las Vegas, Nevada 89135




                                                          14   Amended Complaint since the entry of an Order denying PHWLV’s Motion to Dismiss
                                                          15   Amended Complaint. Plaintiff has agreed to the requested extension as a matter of professional
                                                          16   courtesy and in light of the parties’ ongoing discussions.
                                                          17           This Stipulation is entered into in good faith and is not intended to delay these
                                                          18   proceedings. The parties will not be prejudiced by this Stipulation and the parties are in
                                                          19   agreement with respect to PHWLV’s requested extension.
                                                          20   ///
                                                          21   ///
                                                          22   ///
                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28                                                Page 2 of 3
                                                               ACTIVE 50802017v2
                                                               Case 2:18-cv-00412-APG-BNW Document 54
                                                                                                   53 Filed 06/08/20
                                                                                                            06/04/20 Page 3 of 3



                                                           1           Based on the foregoing, good cause exists to grant PHWLV’s request and the parties
                                                           2   respectfully request that the Court enter an order extending the deadline for PHWLV to plead or
                                                           3   otherwise respond to the Amended Complaint until July 6, 2020.
                                                           4   Dated: June 4, 2020                         Dated: June 4, 2020
                                                           5
                                                               By: /s/ Christopher R. Miltenberger         By: /s/ Edward T. Saadi
                                                           6
                                                               _   Christopher R. Miltenberger             _   Edward T. Saadi, Esq.
                                                           7      Nevada Bar No. 10153                         Pro Hac Vice
                                                                  GREENBERG TRAURIG, LLP                       EDWARD T. SAADI, LLC
                                                           8      10845 Griffith Peak Drive                    970 Windham Court, Suite 7
                                                                  Suite 600                                    Boardman, OH 44512
                                                           9      Las Vegas, NV 89135
                                                                                                               Jeffrey A. Cogan
                                                          10
                                                                   Jeffrey P. Dunning                          Nevada Bar No. 4569
                                                          11       Pro Hac Vice                                JEFFREY A. COGAN, ESQ., LTD.
                                                                   GREENBERG TRAURIG, LLP                      6900 Westcliff Drive, Suite 502
                                                          12       77 West Wacker Drive, Suite 3100            Las Vegas, Nevada 89145
                                                                   Chicago, IL 60601
GREENBERG TRAURIG, LLP
                   10845 Griffith Peak Drive, Suite 600




                                                          13                                                   Attorneys for Plaintiff Aladdin’s Eatery
                       Telephone: (702) 792-3773
                       Facsimile: (702) 792-9002
                        Las Vegas, Nevada 89135




                                                                    Attorneys for Defendant PHWLV,             Systems, Inc.
                                                          14        LLC
                                                          15

                                                          16

                                                          17

                                                          18

                                                          19

                                                          20

                                                          21

                                                          22

                                                          23                                                  IT IS SO ORDERED:
                                                          24
                                                                                                              ______________________________________
                                                          25                                                  UNITED STATES
                                                                                                              MAGISTRATE/DISTRICT JUDGE
                                                          26
                                                                                                                       6/8/2020
                                                                                                              DATED: ____________________
                                                          27

                                                          28                                             Page 3 of 3
                                                               ACTIVE 50802017v2
